Title: To Benjamin Franklin from Benjamin Vaughan, 8 October 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,London, Octr. 8th: 1779.
Mr Oliver has written me a letter from Barbadoes, desiring me to procure from my connections letters to the French Governors of Grenada & St. Vincents; in both which islands he has property, more particularly in the former. As I take for granted this hint was intended for you, and will be such as your opinion of him will induce to comply with; I take the liberty of asking for such letters; and, as after one letter is written, a duplicate can then be had with the mere trouble of an additional signature to a copy; I shall beg the farther of letters being sent by a French conveyance, and duplicates being sent to me for an English conveyance. The address will be sufficient, if the name of Richard Oliver Esq. with the respective island be mentioned.— The only letters I shall ask from you are for the Oliver connection, which I place to Mr Oliver’s account, he being your friend; also for Mr Manning, father in law to President Laurens’s son & who may chance also to be father in law to one of your friends; and for our family.— Mr. Oliver’s letters I suppose are now all finished, Mr Lovell’s included; the letters for our family, I leave to your own suggestions, our concerns being all in Jamaica, & the letters not as yet apparently called for; Mr. Mannings letters will only be requested from you in case of accident to St. Kitts.— I have a pacquet to send you on Sunday next, and am my dearest sir, your ever devoted
BV.
Our affairs are here semper eadem.
 
Notation: B. Vaughn Oct. 8. 79
